DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-20 are pending. 

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Re Claim 1, since “at least one” means “one or more”, the article “an” is redundant. 
The limitation “an at least one monitoring device” should be corrected to “[[an]] at least one monitoring device”. 
The limitation “an at least one smart device and appliance” should be corrected to “[[an]] at least one smart device and appliance”. 
The limitation “an at least one environment sensor” should be corrected to “[[an]] at least one environment sensor”. 
Re Claim 2, 3, 12, 13, 18, and 19, the limitation “said at least one external ABTT processor and internal ABTT processor” or “said at least on external ABTT processor and internal ABPTT processor” should be corrected to “said at least one of the external ABTT processor and the internal ABTT processor”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 1, Claim 1 contains the trademark/trade name “Abreu Brain Thermal Tunnel temperature sensor”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a type of temperature sensor and, accordingly, the identification/description is indefinite.
Re Claim 1, Claim 1 contains the trademark/trade name “an external ABTT processor and an internal ABTT processor”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark 
Re Claim 1, the limitation “an at least one smart device and appliance configured to accept said plurality of vital signs of said user and said brain temperature signal, and to transmit an at least one smart device signal and appliance signal” is indefinite, because it is unclear what structure is required. It is unclear whether “an at least one smart device and appliance” is one type of device or two types of devices. Also, it’s unclear whether “an at least one smart device signal and appliance signal” is one signal or two signals. 
Indefiniteness of the independent claim renders its dependent claims indefinite.
Re Claim 2, the limitation “input of said at least one smart device signal and appliance signal and said plurality of environment data points” is indefinite, because it has an antecedent basis in claim 1. It is unclear whether it is referring to the same input as the input in claim 1 or not. 
Re Claim 3, the limitation “a predictive action can be taken by the at least one external ABTT processor or internal ABTT processor” is indefinite, because it is unclear whether the limitation is required or not due to the claim language “can be”. 
Re Claim 3, the claim language “before said vital signs show the need for said command" is indefinite, because it is unclear whether the claim language is an intended use or required by the claim. Additionally, if “said vital signs” is required by the claim, the claim is missing a structure that measures the vital signs. 
Re Claim 8, the limitation “a notification sensor in the form of an LED light that contains a library of colored alerts for said user to view” is indefinite, because it is unclear what structure is required by this limitation. “LED light” is a signal and not a structure. 
Re Claim 9, the limitation “a notification sensor in the form of a vibration code that contains a library of patterned alerts for said user to feel” is indefinite, because it is unclear what structure is required by this limitation. “[A] vibration code” is a signal and not a structure. 
Re Claim 12, the limitation “said display screen”, “said LED light”, and “said vibration code” is indefinite, because they lack antecedent basis. 
Re Claims 16 and 17, Claims 16 and 17 contain the trademark/trade name “an Abreu Brain Thermal Tunnel (ABTT) temperature modification device” and “ABTT terminus”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a type of temperature sensor and body region, respectively, and, accordingly, the identification/description is indefinite.
Re Claims 18 and 19, the limitation, “said controller contained in at least one of an audio device, an illumination device, an electronic device, said smart device, said appliance, a window tint, a window blind, a window curtain, a bed temperature, a bed angle, a bed firmness, a pillow temperature, a pillow firmness, blanket temperature, sheet temperature, an HVAC cooling system, an HVAC heating system, a mist emitter, a fragrance emitter, an air humidifier, an air de-humidifier, an air purifier device, a vibration pad, and a pollutant minimizer” is indefinite, because “a bed temperature, a bed angle, a bed firmness, a pillow temperature, a pillow 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abreu (US 2015/0094914).
Re Claim 1, Abreu discloses a sleep enhancement system (para. [0941]-[0961]) comprising: 
an Abreu Brain Thermal Tunnel (ABTT) temperature sensor configured to continuously and noninvasively read a brain temperature signal of a user by way of an ABTT terminus (abstract, para. [0605], sensors 299, 300 supported by medical canthal pads 290, 289 of eye glasses, para. [0606], sensor 300 supported by medical canthal pad 290 produces a signal indicative of brain temperature; para. [0952], a thermometer 2626); and 
an at least one monitoring device configured to display a plurality of vital signs of said user (fig. 26A, para. [0606], left side display 296 and right side display 298 used to display the physiological parameters; para. [0954], The processor is operatively coupled to the LEDs, and in the exemplary 2626 corresponds to a temperature higher then 38.5 degrees then LED 2636 is illuminated to indicate the high temperature, translating for example into the need for hydration or reducing exercise intensity since the user is outside his/her OTZ. Likewise, if a pulse signal from heart monitoring device 2624 corresponds to a heart rate less than 117 beats per minute, which is the target for the slowest heart rate, then the processor activates LED 2632 which is illuminated and indicating therefore a slow heart rate for the exercise goal; para. [0951], [0957], displaying a numerical value in the shoe or apparel or on the eyeglasses); and 
an at least one smart device and appliance configured to accept said plurality of vital signs of said user and said brain temperature signal, and to transmit an at least one smart device signal and appliance signal (fig. 26A, para. [0605], eye glasses with the sensors 294 and 299 embedded, wires 296 disposed within temple 295 and lens rim 293 and connected to display device 296, and transmitter 288; para. [0952], shoe 2630 having a logo 2628 comprised of LEDs. Logo 2628 is seen in a magnified view in FIG. 95B-2, which shows one first LED 2632 and a second LED 2634 corresponding to a heart zone, said first LED 2632 being coupled to a signal representing a slow heart rate, and said second LED 2634 being coupled to a signal representing a fast heart rate. Besides LEDs 2632, 2634 coupled to a heart monitoring zone, a third LED 2636 corresponds to a body temperature zone, said LED 2636 being coupled to a signal representing an unsafe temperature level, such as a high body temperature.); and an at least one environment sensor configured to read a surrounding environment (para. [0947], sensor monitoring any parameter including physiological parameters or environmental parameters such as ambient temperature, humidity, wind and the like, said signals from said sensor preferably being wirelessly transmitted to the receiver in the footwear); and 
an environment transmitter configured to capture and store a plurality of environment data points gathered from said surrounding environment (para. [0947], a processor is operatively coupled to a receiver, said receiver receiving signals from said sensor monitoring any parameter including physiological parameters or environmental parameters such as ambient temperature, humidity, wind and ; and 
at least one of an external ABTT processor and an internal ABTT processor configured to analyze input of said at least one smart device signal and appliance signal and said plurality of environment data points (para. [0950], wireless receiver circuit 2614, a processor 2616; para. [0947], The processor is operatively coupled to a receiver, said receiver receiving signals from said sensor monitoring a any parameter including physiological parameters or environmental parameters. The processor is operative to illuminate the LED for a certain period of time preferably in accordance with the user being in the OTZ and/or OPZ, for example by illuminating a green LED. Alternatively, the processing circuit illuminates a red LED to inform the user that the temperature or pulse is too high, or a blue LED to inform that the temperature or pulse is too low, or any combination thereof involving any color or number of LEDs; [0948], The signal from the transmitter coupled to the sensor is transmitted to the receiver in a shoe or clothing. when a human subject monitoring pulse and temperature with a BTT sunglasses sends a wireless signal from said BTT sunglasses to a receiver in a shoe worn by said user, and said signal corresponds to an optimal thermal zone and optimal pulse zone, then said signal causes two green LEDs to illuminate in the shoe to indicate that both temperature and pulse are within ideal levels, and causes the shoe to produce the sound “optimal zone”. if the signal received indicates the user is too hot or the pulse is too high, then an indicia representing a Coca-Cola™ logo or a Pepsi-Cola™ logo is illuminated indicating that the user should take some liquid and be hydrated, so as for example to avoid heat injury). 
Re Claim 2, Abreu discloses that said at least one external ABTT processor and internal ABTT processor includes a memory for storing a plurality of reference values (para. [0953], The processor is operatively coupled to a memory which stores the OTZ and OPZ associated with an exercise goal and user data.) and a processing circuit for receiving input of said at least one smart device signal and appliance signal and said plurality of environment data points with one of said reference values, and providing a command to perform based off said reference values to a controller contained in said at least one smart device and The processor is operatively coupled to a receiver, said receiver receiving signals from said sensor monitoring any parameter including physiological parameters or environmental parameters. The processor is operative to illuminate the LED for a certain period of time preferably in accordance with the user being in the OTZ and/or OPZ, for example by illuminating a green LED. Alternatively, the processing circuit illuminates a red LED to inform the user that the temperature or pulse is too high, or a blue LED to inform that the temperature or pulse is too low, or any combination thereof involving any color or number of LEDs; [0948], The signal from the transmitter coupled to the sensor is transmitted to the receiver in a shoe or clothing. when a human subject monitoring pulse and temperature with a BTT sunglasses sends a wireless signal from said BTT sunglasses to a receiver in a shoe worn by said user, and said signal corresponds to an optimal thermal zone and optimal pulse zone, then said signal causes two green LEDs to illuminate in the shoe to indicate that both temperature and pulse are within ideal levels, and causes the shoe to produce the sound “optimal zone”. if the signal received indicates the user is too hot or the pulse is too high, then an indicia representing a Coca-Cola™ logo or a Pepsi-Cola™ logo is illuminated indicating that the user should take some liquid and be hydrated, so as for example to avoid heat injury; [0957], [0951], display numerical value on eyeglasses or shoes, or apparel).  
Re Claim 12, Abreu discloses that said at least on external ABTT processor and internal ABTT processor, upon determination that said reference value is indicative of an alert, transmits said alert to said smart device to then be displayed by way of said display screen, said LED light, and said vibration code (fig. 26A, para. [0606], left side display 296 and right side display 298 used to display the physiological parameters; para. [0953], [0947], [0948], para. [0954], The processor is operatively coupled to the LEDs, and in the exemplary embodiment if the temperature signal from the thermometer eyeglasses 2626 corresponds to a temperature higher then 38.5 degrees then LED 2636 is illuminated to indicate the high temperature, translating for example into the need for hydration or reducing exercise intensity since the user is outside his/her OTZ. Likewise, if a pulse signal from heart monitoring device 2624 corresponds to a heart rate less than 117 beats per minute, which is the target for the 2632 which is illuminated and indicating therefore a slow heart rate for the exercise goal; para. [0951], [0957], displaying a numerical value in the shoe or apparel or on the eyeglasses; para. [0943], a plurality of alert means such as light sources, vibration, and the like). 
Re Claim 18, Abreu discloses that said at least one external ABTT processor and internal ABTT processor sends said command to said controller contained in at least one of an audio device, an illumination device, an electronic device, said smart device, said appliance, a window tint, a window blind, a window curtain, a bed temperature, a bed angle, a bed firmness, a pillow temperature, a pillow firmness, blanket temperature, sheet temperature, an HVAC cooling system, an HVAC heating system, a mist emitter, a fragrance emitter, an air humidifier, an air de-humidifier, an air purifier device, a vibration pad, and a pollutant minimizer (para. [0947], The processor is operatively coupled to a receiver, said receiver receiving signals from said sensor monitoring any parameter including physiological parameters or environmental parameters. The processor is operative to illuminate the LED for a certain period of time preferably in accordance with the user being in the OTZ and/or OPZ, for example by illuminating a green LED. Alternatively, the processing circuit illuminates a red LED to inform the user that the temperature or pulse is too high, or a blue LED to inform that the temperature or pulse is too low, or any combination thereof involving any color or number of LEDs; [0948], The signal from the transmitter coupled to the sensor is transmitted to the receiver in a shoe or clothing. when a human subject monitoring pulse and temperature with a BTT sunglasses sends a wireless signal from said BTT sunglasses to a receiver in a shoe worn by said user, and said signal corresponds to an optimal thermal zone and optimal pulse zone, then said signal causes two green LEDs to illuminate in the shoe to indicate that both temperature and pulse are within ideal levels, and causes the shoe to produce the sound “optimal zone”. if the signal received indicates the user is too hot or the pulse is too high, then an indicia representing a Coca-Cola™ logo or a Pepsi-Cola™ logo is illuminated indicating that the user should take some liquid and be hydrated, so as for example to avoid heat injury; [0957], [0951], display numerical value on eyeglasses or shoes, or apparel).  
Re Claim 3, Abreu discloses that a predictive action can be taken by the at least one external ABTT processor or internal ABTT processor based off the reference values stored in the memory before said vital signs show the need for said command (para. [0947], The processor is operatively coupled to a receiver, said receiver receiving signals from said sensor monitoring any parameter including physiological parameters or environmental parameters. The processor is operative to illuminate the LED for a certain period of time preferably in accordance with the user being in the OTZ and/or OPZ, for example by illuminating a green LED. Alternatively, the processing circuit illuminates a red LED to inform the user that the temperature or pulse is too high, or a blue LED to inform that the temperature or pulse is too low, or any combination thereof involving any color or number of LEDs; [0948], The signal from the transmitter coupled to the sensor is transmitted to the receiver in a shoe or clothing. when a human subject monitoring pulse and temperature with a BTT sunglasses sends a wireless signal from said BTT sunglasses to a receiver in a shoe worn by said user, and said signal corresponds to an optimal thermal zone and optimal pulse zone, then said signal causes two green LEDs to illuminate in the shoe to indicate that both temperature and pulse are within ideal levels, and causes the shoe to produce the sound “optimal zone”. if the signal received indicates the user is too hot or the pulse is too high, then an indicia representing a Coca-Cola™ logo or a Pepsi-Cola™ logo is illuminated indicating that the user should take some liquid and be hydrated, so as for example to avoid heat injury – signal causing two green LEDs to illuminate in the shoe to indicate that both temperature and pulse are within ideal levels can be considered as a predictive action while signal indicating the user being too hot or the pulse being too high can be considered as the command; [0957], [0951], display numerical value on eyeglasses or shoes, or apparel; para. [0945], optimal thermal zone).  
Re Claim 19, Abreu discloses that said at least one external ABTT processor and internal ABTT processor sends said predictive action to said controller contained in at least one of an audio device, an illumination device, an electronic device, said smart device, said appliance, a window tint, a window blind, a window curtain, a bed temperature, a bed angle, a bed firmness, a pillow temperature, a pillow firmness, blanket temperature, sheet temperature, an HVAC cooling system, an HVAC heating system, a The processor is operatively coupled to a receiver, said receiver receiving signals from said sensor monitoring any parameter including physiological parameters or environmental parameters. The processor is operative to illuminate the LED for a certain period of time preferably in accordance with the user being in the OTZ and/or OPZ, for example by illuminating a green LED. Alternatively, the processing circuit illuminates a red LED to inform the user that the temperature or pulse is too high, or a blue LED to inform that the temperature or pulse is too low, or any combination thereof involving any color or number of LEDs; [0948], The signal from the transmitter coupled to the sensor is transmitted to the receiver in a shoe or clothing. when a human subject monitoring pulse and temperature with a BTT sunglasses sends a wireless signal from said BTT sunglasses to a receiver in a shoe worn by said user, and said signal corresponds to an optimal thermal zone and optimal pulse zone, then said signal causes two green LEDs to illuminate in the shoe to indicate that both temperature and pulse are within ideal levels, and causes the shoe to produce the sound “optimal zone”. if the signal received indicates the user is too hot or the pulse is too high, then an indicia representing a Coca-Cola™ logo or a Pepsi-Cola™ logo is illuminated indicating that the user should take some liquid and be hydrated, so as for example to avoid heat injury – signal causing two green LEDs to illuminate in the shoe to indicate that both temperature and pulse are within ideal levels can be considered as a predictive action while signal indicating the user being too hot or the pulse being too high can be considered as the command; [0957], [0951], display numerical value on eyeglasses or shoes, or apparel; para. [0945], optimal thermal zone).
Re Claim 4, Abreu discloses that the monitoring device includes at least one of a thermal monitor, a temperature monitor, an output monitor of an Abreu Brain Thermal Tunnel (ABTT) terminus, a heart monitor, an oxygen monitor, a galvanic skin response monitor, a skin radiance monitor, electroencephalogram (EEG) monitor, and a multi-parameter monitor (para. [0835], oxygen saturation and/or concentration of analytes; para. [0952], heart rate monitoring device 2624; para. [1041], fig. 100F, a digitalized EEG, para. [1042]).  
Re Claim 5, Abreu discloses that said smart device includes at least one of a cellphone, a tablet, a computer, a watch, a clock, a facemask, a pair of glasses, a chest band, a waist band, an ABTT signal receiver portal, an interactive pillow, an interactive blanket, an interactive frame, an interactive mattress, an interactive sheet, a sport helmet, a combat helmet, a headset, an ABTT patch (para. [1041], fig. 100F, headband 3630, para. [1420], computer, cell phone, watch, eyeglasses, etc., para. [1158], para. [0957]).  
Re Claim 6, Abreu discloses that said smart devices further comprise wireless capabilities (para. [0130], para. [1433], standard medical devices (including blood pressure measuring device, thermometers, blood glucose measuring devices and the like) are operatively coupled by wired or wireless means to standard household appliances; para. [0950], wireless receiver circuit 2614).  
Re Claim 7, Abreu discloses that said appliance is at least one of a coffee maker, a stove, an oven, a toaster oven, a hot tub, an automatic bathtub, a garage door, a fridge, a reclining chair, a cleaning robot, and a vehicle (para. [1420], [1419], household appliance or household electronic device).  
Re Claim 8, Abreu discloses that said smart device further comprises a notification sensor in the form of an LED light that contains a library of colored alerts for said user to view (para. [0102], A brain temperature signal from the sensor at the BTT site produces a feedback signal as an audio tone or visual display indicating temperature and a series of tones or colors identify if the brain temperature is increasing (faster frequency and red) or decreasing (lower frequency and blue); para. [0561], a visual LED display; para. [0943], alert means such as light sources, represented by LEDs; para. [0947], [0948]).  
Re Claim 9, Abreu discloses that said smart device further comprises a notification sensor in the form of a vibration code that contains a library of patterned alerts for said user to feel (para. [0130], tactile device; [0684], pager emitting vibration by a light warning system; para. [0943], alert means such as vibration, which are activated according to the physiological value measured by a sensor).  
Re Claim 10, Abreu discloses that said smart device further comprises a notification sensor in the form of a display screen that contains a library of textual alerts for said user to view (para. [1395], [1418], ).  
Re Claim 11, Abreu discloses that said display screen further comprises an external screen for said user to view away from said smart device (para. [1418], television-set to display biological parameter). 
Re Claim 15, Abreu discloses an at least one chemical sensor (para. [0769], [0800], [0820], [0884], chemical sensor).  
Re Claim 16, Abreu discloses an Abreu Brain Thermal Tunnel (ABTT) temperature modification device positioned on the ABTT terminus of said user (para. [0763], fig. 83, BTT temperature sensing device 1894 for contact measurements (e.g., eyewear) and 1895 for non-contact measurements (e.g., infrared detector) for monitoring temperature at the BTT, para. [0148]).  
Re Claim 17, Abreu discloses said ABTT temperature modification device is at least one of a thermoelectric device, a resistor, and an infrared device (para. [0569], resistance temperature detector, thermoelectric system).  
Re Claim 20, Abreu discloses that said monitoring device monitors at least one of a plurality of blood analytes, a plurality of electrical body currents, a sweat, a blood pressure, a plurality of blood enzymes, an oxygen level, skin radiance, and a heart rate (para. [0806], analytes measurement, para. [0835], oxygen saturation and/or concentration of analytes; para. [0860], blood pressure, levels of chemical substances, etc., para. [0952], heart rate monitoring device 2624).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Abreu (US 2015/0094914) in view of Tee (US 2017/0124276).
Re Claims 13 and 14, the embodiment of fig. 95A-95D discloses a smart device configured to alert the user of abnormal physiological values via alerting means (para. [0943]), wherein the alert means alert the user when the signals received from a sensor are within appropriate levels or alert the user when the signal is outside levels of safety (para. [0945]). 
	In another embodiment, Abreu discloses that when a physiological parameter is identified to be abnormal, a doctor can be contacted via a smart device and the information on the physiological parameter is automatically transmitted (para. [1418], The signal from MGHAE 8414 can be conveyed to numerous providers and locations that are related to the information being received from medical monitoring device 8416, so if high blood pressure is identified during monitoring, a doctor can be contacted and the information on blood pressure is automatically transmitted)
	The embodiment of fig. 95A-95D is silent regarding a safety alert feature wherein said at least on external ABTT processor and internal ABTT processor, upon determination that said reference value indicative of said alert transmitted to said smart device has not changed, or has worsened, transmits a second alert via an internet connection, a landline, or a wireless communication device when said user activates said safety alert feature, wherein said second alert is sent to a police station, a relative, a doctor, a pharmacy, and a hospital. 
Software system provides a platform with which the medical histories, the recent conditions and real-time measurement data for the patient can be organized and shared among various people who are involved in the caring of the patient (abstract). Tee teaches a safety alert feature wherein a processor, upon determination that a reference value indicative of an alert transmitted to a device has not changed, or has worsened, transmits a second alert via an internet connection, or a wireless communication device when said user activates said safety alert feature (para. [0031], distributed health monitoring system enable simpler action and earlier intervention to be taken by the caregivers, minimizing the need to seek for professional medical help unnecessarily, para. [0032], The escalation of alerts to the professional care team involving the provider would be triggered only when the conditions are worsen than those for the first trigger to the caregivers, or the intervention by the first responders are not effective in improving the patient’s conditions. There will be different thresholds and conditions for comparison with the vital sign and sensor measurement updates to determine the triggers at different levels; para. [0139]; claim 1, a mobile application running on a mobile device with wireless connectivity, an alert management module to alert at least one caregiver group based on unique alert levels, claim 3 and 4, alert module sends alert to professional care team, para. [0039], [0049], [0128], [0028], mobile application will alert patient, caregivers, doctor and care team. The design allows immediate family members, distant relatives, neighbors, friends and/or other caregivers to be included in the group).   
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Abreu, by adding a safety alert feature wherein said at least on external ABTT processor and internal ABTT processor, upon determination that said reference value indicative of said alert transmitted to said smart device has not changed, or has worsened, transmits a second alert via an internet connection, a landline, or a wireless communication device when said user activates said safety alert feature, wherein said second alert is sent to a police station, a relative, a doctor, a pharmacy, and a hospital, as taught by Tee, for the purpose of enabling simpler action and earlier intervention to be 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.V.H./
Vynn Huh, September 7, 2021Examiner, Art Unit 3792     
 
/NIKETA PATEL/ Supervisory Patent Examiner, Art Unit 3792